Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 was filed after the mailing date of the 05/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510a-b.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: DW2-3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    355
    83
    media_image1.png
    Greyscale
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giamei (US 10630312 B1).
Claim 11. A system for facilitating processing within a computing environment, the system comprising:
a memory; and
one or more components in communication with the memory, wherein the system is configured to perform a method, said method comprising:
writing one or more units of decompressed data of a plurality of units of decompressed data to a target location for subsequent writing to memory, the plurality of units of decompressed data including a plurality of symbol outputs and having associated therewith a plurality of decompression headers, wherein a decompression header of the plurality of decompression headers includes information relating to decompression of data of a unit of decompressed data of the plurality of units of decompressed data; 
determining that the subsequent writing to memory of at least a portion of another unit of decompressed data of the plurality of units of decompressed data to be written to the target location is to be stalled, the other unit of decompressed data comprising one or more symbol outputs of the plurality of symbol outputs;
determining a symbol start position of a selected symbol output of the one or more symbol outputs of the other unit of decompressed data;
determining a selected decompression header of a selected unit of decompressed data of the one or more units of decompressed data written to the target location; and
providing the symbol start position and the selected decompression header to a component of the computing environment, wherein at least the selected decompression header is to be used for the subsequent writing of the other unit of decompressed data from the target location to memory.

Referring to claims 1, 11, 16, and taking claim 11 as exemplary, Giamei teaches a system for facilitating processing within a computing environment, the system comprising:
([Giamei, Col. 62 lines 1-4] a memory; and a general-purpose processor coupled to the memory, wherein the computer system is configured to perform a method):
writing one or more units of decompressed data of a plurality of units ([0011] n byte units of decompressed data (e.g., 8 byte units of data—double words (DWs)) of decompressed data to a target location for subsequent writing to memory, the plurality of units of decompressed data including a plurality of symbol outputs and having associated therewith a plurality of decompression headers, wherein a decompression header of the plurality of decompression headers includes information relating to decompression of data of a unit of decompressed data of the plurality of units of decompressed data ([Giamei, Col. 41 lines 21-44] When the HBT (history buffer type) is in-line, storage updates to the first operand location also constitute updates to the resulting history ([Giamei, Col. 5 lines 9-11] the history is a contiguous number of bytes in memory, which can be as large as, for instance, 32 K-bytes). The updated first operand address and updated HL (History Length) specify the updated location and updated length of the resulting history. When the HBT is circular, storage updates to the third operand location are performed when the history is updated. The third operand address, updated HO (History Offset), and updated HL specify the updated location and updated length of the resulting history.
As examples, FIGS. 16A-16C illustrate examples of the location of an in-line history buffer with respect to the first operand before and after multiple executions of a DEFLATE Conversion Call instruction with the DFLTCC-XPND function specified, as well as in-line history specified, when each execution ends with partial completion. History length (HL) 385 is modified during the operation. For instance, FIG. 16A depicts one example of the in-line history prior to DFLTCC-XPND execution number 1; FIG. 16B depicts an example of the in-line history before DFLTCC-XPND execution number 2 and after execution number 1; and FIG. 16C depicts an example of the in-line history after DFLTCC-XPND execution number 2. The explanation provided in FIG. 16C also applies to FIGS. 16A-16B.);
determining that the subsequent writing to memory of at least a portion of another unit of decompressed data of the plurality of units of decompressed data to be written to the target location is to be stalled ([0013] temporarily stopped or interrupted), the other unit of decompressed data comprising one or more symbol outputs ([0025] symbols include a pointer and a length of a duplicate string which describe the location and length of the duplicate string, which was previously processed, in relationship to the current location of data being processed) of the plurality of symbol outputs ([Giamei, Col. 42 lines 15-25] The number of bytes stored to the first operand location during execution of the instruction. Stores made to the range of bytes just described are subject to store-type access exceptions, PER (program event recording) storage-alteration events, and setting change bits. Stores which do not modify the contents of storage locations and are not necessary, may be made to bytes in the third operand location which are not included in the range just described. Stores to such locations are also subject to store-type access exceptions, PER storage-alteration events, and setting change bits. [Giamei, Col. 48 lines 32-40] When a DFLTCC-CMPR or DFLTCC-XPND function is being executed and an access exception is due to be recognized for the first or second operand, the result is that either the exception is recognized, or the operation ends with partial completion and condition code, e.g., 3 is set. If condition code 3 is set, the exception will be recognized when the instruction is executed again to continue processing the same operands and the exception condition still exists.);
determining a symbol start position of a selected symbol output of the one or more symbol outputs of the other unit of decompressed data ([Giamei, Col. 42 lines 47-53] Bytes of the block are processed from, e.g., left to right and bits within each byte of the block are processed from, e.g., right to left. In one example, each symbol is completely processed prior to processing the next symbol in the block. Each symbol which is not the end-of-block (EOB) symbol represents a literal value or a pointer to a substring previously decoded in the history buffer.);
determining a selected decompression header of a selected unit of decompressed data of the one or more units of decompressed data written to the target location ([Giamei, Col. 42 lines 40-45] When the BTYPE is 01 binary, the block contains compressed data symbols that were generated using a fixed-Huffman table (FHT). The FHT is defined by the DEFLATE standard and is not part of the block. FIG. 7, as described herein, illustrates one example of a block with BTYPE equal 01 binary. Subsequent to interpreting the block header, compressed data symbols are decoded in the order in which they appear in the block.); and
providing the symbol start position and the selected decompression header to a component of the computing environment, wherein at least the selected decompression header is to be used for the subsequent writing of the other unit of decompressed data from the target location to memory ([Giamei, Col. 5 lines 1-7] descriptions for compressed data symbols which represent duplicate strings in the original form of the data (in the uncompressed form of the data). Such symbols include a pointer and a length of a duplicate string which describe the location and length of the duplicate string, which was previously processed, in relationship to the current location of data being processed. [Giamei, Col. 13 lines 25-40] The contents of bit positions 0-63 of general registers 1, R.sub.1, R.sub.2, and R.sub.3 constitute the addresses of the parameter block, first operand, second operand, and circular history buffer, respectively. Bits 0-63 of the updated first operand and second operand addresses replace the corresponding bits in general registers R.sub.1 and R.sub.2, respectively. Carries out of bit position 0 of the updated addresses are ignored. The contents of bit positions 0-63 of general registers R.sub.1+1 and R.sub.2+1 form 64-bit unsigned binary integers which specify the number of bytes in the first and second operands, respectively. Bits 0-63 of the updated first operand and second operand lengths replace the corresponding bits in general registers R.sub.1+1 and R.sub.2+1, respectively.).
Claims 1 and 16 are a computer program product and a method of the system of claim 11 and are rejected using the same rationale.
Referring to claims 2, 12, 17, and taking claim 12 as exemplary, Giamei teaches the computer system of claim 11, wherein the method further comprises:
selecting, for the plurality of units of decompressed data, one or more selected decompression headers ([0010] e.g., information regarding type of decompression and/or other information) to be saved, the one or more selected decompression headers being fewer than the plurality of decompression headers associated with the plurality of units of decompressed data; and
saving at least a portion of the one or more selected decompression headers, the at least a portion of the one or more selected decompression headers including the selected decompression header to be used in the subsequent writing of the other unit of decompressed data from the target location to memory ([Giamei, Col. 38 lines 50-61] When the block continuation flag (BCF) 377 is zero, a 3 bit block header, including BFINAL followed by BTYPE, is stored to the first operand location. The BFINAL bit of the block header is set equal to the block header final bit (BHF) 379 of the parameter block. When the Huffman table type (HTT) 376 is zero, the BTYPE field of the block header is set to, e.g., 01 binary and when the HTT is one, the BTYPE field of the block header is set to, e.g., 10 binary. When a block header is stored, the BFINAL bit is stored to the bit specified by the SBB in the first byte of the first operand. Subsequently, the BTYPE is stored to the first operand location. When the BCF is one, a block header is not stored.).
Claims 2 and 17 are a computer program product and a method of the system of claim 11 and are rejected using the same rationale.
([Giamei, Col. 21 lines 1-10] Block Header Final (BHF) 379: Bit 7 of byte 16 of the parameter block applies when the DFLTCC-CMPR function is specified and either BCF 377 is zero or NT 374 is one; otherwise the BHF does not apply. When applicable and one, the first bit of the block header (BFINAL) is set to one before storing the block header to the first operand location. When applicable and zero, the first bit of the block header (BFINAL) is set to zero before storing the block header to the first operand location. The BHF bit is not modified during execution of the instruction.). 
Claims 3 and 18 are a computer program product and a method of the system of claim 13 and are rejected using the same rationale.
Referring to claim 4, Giamei teaches the computer program product of claim 3, wherein the limited amount of memory comprises an amount of memory to store three selected decompression headers, the three selected decompression headers corresponding to three units of decompressed data of the plurality of units of decompressed data ([Giamei, Col. 8 lines 26-40] There are three types of blocks. One type includes a 3-bit header followed by length information and uncompressed data, and two types of blocks include a 3-bit header followed by compressed data elements. Compressed data elements may include a compressed representation of a dynamic-Huffman table, compressed data symbols, and an end-of-block (EOB) symbol. Compressed data elements have various bit lengths. Compressed data elements may begin or end between byte boundaries in storage. Compressed data elements are loaded into bytes in order from, e.g., the rightmost bit position to the leftmost bit position.)
Referring to claim 5, Giamei teaches the computer program product of claim 1, wherein the plurality of units of decompressed data comprises a plurality of blocks of decompressed data, wherein a block of decompressed data of the plurality of blocks of decompressed data is located in one or more units of decompressed data of the plurality of units of decompressed data, and wherein one or more blocks of decompressed data of the plurality of blocks of decompressed data has one or more decompression headers associated therewith ([Giamei, Col. 7 line 66-Col. 8 line 6] In one example, the uncompressed data is a sequence of bytes, and the compressed representation of the data includes symbols. Symbols represent an individual byte of uncompressed data, referred to as a literal byte, or represent a reoccurring sequence of bytes of uncompressed data, referred to as a duplicate string. A Huffman table, as an example, specifies the encoding and decoding between compressed data symbols and uncompressed data. [Giamei, Col. 8 lines 26-30] There are three types of blocks. One type includes a 3-bit header followed by length information and uncompressed data, and two types of blocks include a 3-bit header followed by compressed data elements.).
Referring to claims 6, 14, 19, and taking claim 14 as exemplary, Giamei teaches the computer system of claim 11, wherein the method further comprises restarting the writing of the other unit of decompressed data to memory, wherein the restarting uses the selected decompression header ([Giamei, Col. 47 lines 26-34] When a DFLTCC-CMPR or DFLTCC-XPND function is being executed and a general operand data exception is due to be recognized for the second operand, the result is that either the exception is recognized, or the operation ends with partial completion and condition code, e.g., 3 is set. If condition code 3 is set, the exception will be recognized when the instruction is executed again to continue processing the same operands and the exception condition still exists.).

Referring to claims 7, 15, 20, and taking claim 15 as exemplary, Giamei teaches the computer system of claim 11, wherein the selected symbol output comprises a first symbol output of the other unit of decompressed data and the selected decompression header comprises a decompression header of a last unit of decompressed data written to memory ([Giamei, Col. 51 lines 30-32] As indicated, the DEFLATE Conversion Call instruction may be executed multiple times to compress or decompress a single data stream. [Giamei, Col. 51 line 66- Col. 52 line 17] Further, in one example, the program allocates and specifies a location in memory of a pre-defined sized (e.g., 32 K-byte) circular buffer, STEP 1802. Additionally, the program places a portion of an uncompressed data stream into a buffer and specifies the location and the size of the buffer as an input to the DEFLATE Conversion Call instruction, STEP 1804, and specifies or updates the location and size of a result buffer in storage, STEP 1806. The DEFLATE Conversion Call instruction is then executed, STEP 1808. Based on executing the instruction, the processor fetches history from, e.g., a circular history buffer, as an input to the operation, STEP 1820, and performs the specified operation, STEP 1822, as described herein. Further, the processor modifies the history in the circular history buffer as an output of the operation, STEP 1824. A determination is made as to whether the entire data stream has been processed, INQUIRY 1826. If not, then processing continues with STEP 1804.). 
Claims 7 and 20 are a computer program product and a method of the system of claim 15 and are rejected using the same rationale.
Referring to claim 8, Giamei teaches the computer program product of claim 1, wherein the determining the subsequent writing is to be stalled comprises receiving an indication from the component that the subsequent writing is to stall ([Giamei, Col. 47 lines 20-25] When a general operand data exception is recognized, the operation is considered suppressed, even though operation ending supplemental code (OESC) 365 and model version number (MVN) fields 363 of the parameter block are updated to provide additional information associated with the exception.).
Referring to claim 9, Giamei teaches the computer program product of claim 1, wherein the target location comprises a buffer or a queue to be accessed by a memory interface block ([Giamei, Col. 8 lines 60-67] In one embodiment, a program (e.g., an operating system or user program) may execute the DEFLATE Conversion Call instruction multiple times to compress or uncompress a single data stream. For instance, when an application compresses or decompresses a large data stream (e.g., greater than 1 M-bytes), the operation may include multiple calls to compress or decompress buffered portions of the data stream. [Giamei, Col. 41 lines 3-7] Furthermore, when the history buffer type is circular, fetch-type references to the entire history buffer (e.g., 32 K-byte) may be made, regardless of which bytes of history are used to perform the operation.).
Referring to claim 10, Giamei teaches the computer program product of claim 9, wherein the method further comprises writing at least a portion of the one or more units of decompressed data by the memory interface block from the buffer or queue to memory ([Giamei, Col. 41 lines 17-40] When the uncompressing operation ends, the following applies to the resulting history available to subsequently resume the operation, or begin another operation, in one example: When the HBT is in-line, storage updates to the first operand location also constitute updates to the resulting history. The updated first operand address and updated HL specify the updated location and updated length of the resulting history. When the HBT is circular, storage updates to the third operand location are performed when the history is updated. The third operand address, updated HO, and updated HL specify the updated location and updated length of the resulting history. [Giamei, Col. 11 lines 53-54] In one example, the circular history buffer is located at the third operand location.).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art addresses data .
US 5051745 A
US 10831497 B2
US 10698854 B1
US 10652597 B2
US 10587287 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 7:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136